IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NOS. WR-89,218-02 and -03


                     EX PARTE RICHARD ALLEN TYLER, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 16-368A AND 17-060A IN THE 130th DISTRICT COURT
                         FROM MATAGORDA COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

separate charges of violation of a protective order and sentenced to four years’ imprisonment in each

cause. He did not appeal his convictions.

       Applicant contends that his pleas were involuntary because, as part of a package plea deal,

he was induced to plead guilty to a misdemeanor offense in cause number 17-060 in exchange for

a four year prison sentence.

         The trial court, with the agreement of the State, recommends that relief be granted. We
                                                                                                  2

agree. The record reflects that, as part of the package plea agreement in this case, Applicant pled

guilty to, and was improperly convicted of, a felony offense in cause number 17-060. Applicant is

entitled to relief. Ex parte Cox, 482 S.W.3d 112 (Tex. Crim. App. 2016).

       Relief is granted. The judgments in Cause No. 16-368 and 17-060 in the 130th District

Court of Matagorda County are set aside, and Applicant is remanded to the custody of the Sheriff

of Matagorda County to answer the charges as set out in the indictment and the information,

respectively. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 6, 2019
Do not publish